1

2

3

4

5

6

7                                         UNITED STATES DISTRICT COURT

8                                      EASTERN DISTRICT OF CALIFORNIA

9

10    JERRY DILLINGHAM,                                           Case No. 1:18-cv-00579-LJO-EPG (PC)
11                           Plaintiff,
                                                                  ORDER RE: PLAINTIFF’S REQUEST FOR
12                v.                                              APPOINTMENT OF ATTORNEY FOR
                                                                  SETTLEMENT PURPOSES AND FOR
13    F. GARCIA,                                                  CONFIDENTIAL SETTLEMENT
                                                                  CONFERENCE
14                           Defendant.
                                                                  (ECF NO. 55)
15

16

17            Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se1 and in forma pauperis

18   with this civil rights action filed pursuant to 42 U.S.C. § 1983.

19            On July 8, 2019, Plaintiff requested appointment of counsel for purposes of settlement and

20   for settlement negotiations to occur in a confidential setting without correctional officers

21   listening.2 (ECF No. 55).

22            As for Plaintiff’s request for counsel, it is denied because counsel has already been

23   appointed.

24            As to Plaintiff’s request for settlement negotiations to occur in a confidential setting

25   without correctional officers listening, Plaintiff will be transported to court for the settlement

26
              1
27               Christian Pereira has been appointed as limited purpose counsel to assist Plaintiff with preparing for and
     participating in a settlement conference. (ECF No. 51).
               2
                 The request was forwarded to the Court on Plaintiff’s behalf by attorney Caitlin Henry due to Plaintiff’s
28   “disabilities and low reading and writing level.” However, Caitlin Henry has not entered an appearance in this case
     and does not appear to represent Plaintiff. Nevertheless, the Court will address the request.
                                                                 1
1

2    conference and the settlement conference will be off the record.3 It will be up to the judge

3    conducting the settlement conference to determine whether the correctional officers guarding

4    Plaintiff will be present during settlement discussions.

5
     IT IS SO ORDERED.
6

7       Dated:        July 10, 2019                                         /s/
8                                                                  UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
            3
                However, if the case settles, the terms of the settlement will likely be placed on the record.
                                                                  2
